

111 HR 3596 IH: Start Healthy Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3596IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Ms. DeGette introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide medical assistance to uninsured newborns under the Medicaid program, and for other purposes.1.Short titleThis Act may be cited as the Start Healthy Act of 2013.2.Medicaid assistance for uninsured newborns(a)Mandatory coverage of certain newbornsSection 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is amended—(1)by striking or at the end of subclause (VIII);(2)by adding or at the end of subclause (IX); and(3)by adding at the end the following:(X)who are qualified newborns (as defined in subsection (e)(16)(A));.(b)Deemed eligibility for newbornsSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following:(16)Deemed eligibility for qualified newborns(A)Qualified newborn definedFor purposes of this section, the term qualified newborn means a child who—(i)is born in the United States on or after the date that is 6 months after the date of the enactment of this paragraph;(ii)is under 1 year of age;(iii)is not a child who is deemed eligible under paragraph (4); and(iv)is not eligible for minimum essential coverage, as defined in section 5000A(f)(1) of the Internal Revenue Code of 1986, but applied without regard to coverage provided under subsection (a)(10)(A)(i)(X).(B)Deemed eligibilitySubject to subparagraph (C), a child that a State reasonably believes is a qualified newborn (and thus eligible for medical assistance under subsection (a)(10)(A)(i)(X)) on the date of such child’s birth shall be deemed to have applied for medical assistance and to have been found eligible for such assistance under such plan on the date of such birth and to remain eligible for such assistance until such child is one year of age, unless a State determines that a child is not eligible for such medical assistance through a redetermination under subparagraph (D).(C)Exception for other coverage(i)In generalIf, during the period of eligibility under subparagraph (A), the State determines that the child is enrolled in a type of coverage described in subparagraph (A)(iv), the State may terminate medical assistance for such child under subsection (a)(10)(A)(i)(X).(ii)LimitationA State that determines that a child is eligible for such coverage, but not enrolled in such coverage, may not terminate such medical assistance for such child until such child is enrolled in such coverage.(D)Redeterminations of eligibility(i)In generalSubject to clause (ii) and subparagraph (C)(ii), the State shall redetermine a child’s eligibility for medical assistance under subsection (a)(10)(A)(i)(X) not later than 180 days after the date of the child’s birth.(ii)LimitationIf an application is required for a redetermination under clause (i), and such application is not received by the State, and the State reasonably believes that the child for which such application was required continues to be a qualified newborn, the State may not discontinue such child’s eligibility for medical assistance under subsection (a)(10)(A)(i)(X) on the basis of such missing application.(iii)Reduced FMAP for failure to do timely determinationThe increased Federal medical assistance percentage provided under the third sentence of section 1905(b) with respect to individuals eligible for medical assistance under section 1902(a)(10)(A)(i)(X) shall not apply with respect to a child, beginning 180 days after the date of the child’s birth, for whom a determination is not made on a timely basis under clause (i), unless the limitation under clause (ii) applies to such child..(c)100 percent matching rate for temporary coverage of certain newborns(1)In generalThe third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting before the period at the end the following: and, subject to section 1902(e)(16)(D)(iii), for medical assistance for individuals in one of the 50 States or the District of Columbia eligible for such assistance under section 1902(a)(10)(A)(i)(X) .(2)Application to territoriesSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended—(A)by striking and (4) and inserting and (5); and(B)by adding at the end the following: Payment for medical assistance for an individual eligible for assistance under section 1902(a)(10)(A)(i)(X) shall not be taken into account in applying subsection (f) (as increased in accordance with paragraphs (1), (2), (3), and (5) of this subsection).(d)Conforming amendmentSection 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(i)(X), after 1902(a)(10)(A)(i)(VIII),.(e)Technical amendmentsSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by redesignating the paragraph (14) relating to exclusion of compensation for participation in a clinical trial for testing of treatments for a rare disease or condition, as added by section 3 of the Improving Access to Clinical Trials Act of 2009 (Public Law 111–255), as paragraph (15). Such redesignation shall not be construed to affect the application of section 3(e) of the Improving Access to Clinical Trials Act of 2009 to such paragraph.(f)Delay in implementation permitted for State plan amendmentIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.